Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts in BOLD of claims 1, 9, and 16
1. A method, comprising: receiving time series data; generating a plurality of piecewise linear regression models that fit the time series data, the plurality of piecewise linear regression models having differing numbers of breakpoints; calculating an information criterion for each of the plurality of piecewise linear regression models; selecting one of the plurality of piecewise linear regression models having a lowest information criterion, the selected piecewise linear regression model having a set of breakpoints and a set of segments; for each breakpoint in the set of breakpoints, determining whether to prune the each breakpoint; and pruning breakpoints in the set of breakpoints that are determined to be pruned.
9. A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: receiving time series data; generating a plurality of piecewise linear regression models that fit the time series data, the plurality of piecewise linear regression models having differing numbers of breakpoints; calculating an information criterion for each of the plurality of piecewise linear regression models; selecting one of the plurality of piecewise linear regression models having a lowest information criterion, the selected piecewise linear regression model having a set of breakpoints and a set of segments; for each breakpoint in the set of breakpoints, determining whether to prune the each breakpoint; and pruning the breakpoints in the set of breakpoints that are determined to be pruned.
16. A system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to: receive time series data; generate a plurality of piecewise linear regression models that fit the time series data, the plurality of piecewise linear regression models having differing numbers of breakpoints; calculate an information criterion for each of the plurality of piecewise linear regression models; select one of the plurality of piecewise linear regression models having a lowest information criterion, the selected piecewise linear regression model having a set of breakpoints and a set of segments; for each breakpoint in the set of breakpoints, determine whether to prune the each breakpoint; and prune breakpoints in the set of breakpoints that are determined to be pruned.

Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processing units and non-transitory macine-readable medium are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
The additional element of receiving time series data does not amount to significantly more than the judicial exception. As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
Claims 2-8, 10-15, 17-20 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al., Estimating and Testing Linear Models with Multiple Structural Changes”, “Econometrica, Vol. 66, No. 1 (1998). (hereinafter Bai) in view of Maidstone et al., “On optimal multiple changepoint algorithms for large data”, Stat Comput 27:519-533 (2017) (hereinafter Maidstone).
Regarding claims 1, 9, and 16 Bai teaches
a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units (examiner takes official notice that the mathematics of Bai are inherently performed by the processing units and non-transitory machine-readable medium storing instructions, i.e. a computer and software)
generating a plurality of piecewise linear regression models that fit the time series data, the plurality of piecewise linear regression models having differing numbers of breakpoints (e.g. “Consider the following multiple linear regression with m breaks (m + 1 regimes) (i.e. plurality of piecewise linear regression models) “, see page 49 section 2. The model and assumptions, lines 1-2; section 2 teaches that the data observations (yt, xt, zt) are a time series); 
calculating an information criterion for each of the plurality of piecewise linear regression models (e.g. the least-squares estimates β and δj is the information criterion, page 49 last paragraph); 
selecting one of the plurality of piecewise linear regression models having a lowest information criterion, the selected piecewise linear regression model having a set of breakpoints and a set of segments (e.g. “The method of estimation considered is that based on the least-squares principle. For each m-partition (T1,..., Tm) (i.e. a set of breakpoints that separate a set of segments), denoted {Tj}, the associated least-squares estimates of β and δj are obtained by minimizing the sum of squared (i.e. the lowest information criterion)”, see page 49 last 3 lines).
Bai does not explicitly teach receiving time series data; 
for each breakpoint in the set of breakpoints, determining whether to prune the each breakpoint; and 
pruning breakpoints in the set of breakpoints that are determined to be pruned.  
Maidstone teaches receiving time series data (e.g. “The data analysis in Sect. 7 involves detecting changepoints in thousands of time-series”, see page 519 right column last line-p. 520 left column line 1); 
for each breakpoint in the set of breakpoints, determining whether to prune the each breakpoint (e.g. “page 526 “if τ1 doesn’t form part of the piecewise function Costt*(μ) at time t then it can be pruned from all further time steps”, see page 526 lines 23-24); and 
pruning breakpoints in the set of breakpoints that are determined to be pruned (e.g. the values of the potential last changepoint (i.e. breakpoint in the set of breakpoints), τ, can be pruned”, see page 526 line 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Maidstone into Bai for the purpose of efficiently calculating cost functions so that time series data with abrupt changes can be modelled effectively.
Regarding claims 6, 14, 20, Bai and Maidstone teach the limitations of claim 1, 9, and 16.  Bai does not explicitly teach based on the time series data, a seasonality interval in the time series data; wherein the seasonality interval is used as a minimum on segment size during said generating the plurality of piecewise linear regression models.
Maidstone teaches based on the time series data, a seasonality interval in the time series data; wherein the seasonality interval is used as a minimum on segment size during said generating the plurality of piecewise linear regression models (e.g. “The cost of a segmentation can then be defined in terms of the sum of the costs across the segments, and we can infer segmentations through minimising the segmentation cost. “, see page 520, right column last 4 lines, where segment cost is a minimum length, see page 521,left column “ The cost for a segment can also include a term that depends on the length of segment. Such a cost appears within a minimum description length criteria (i.e. a seasonality interval)”).
Regarding claims 7 and 15 , Bai and Maidstone teach the limitations of claim 1, 9, and 16. Bai does not explicitly teach wherein the information criterion measures goodness of fit that is penalized by an increasing number of breakpoints.  
Maidstone teaches wherein the information criterion measures goodness of fit that is penalized by an increasing number of breakpoints (e.g. “If the penalty function is linear in k (i.e breakpoints), with f (k, n) = βk for some β > 0 (which may depend on n), then we can directly find the number of changepoints and corresponding segmentation” and “In both the constrained and penalised cases we need to solve a minimisation problem to find the optimal segmentation under our criteria “, see page 521 right column, examiner notes that optimal segmentation is a measure of goodness of fit).

Claims 2, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai and Maidstone in view of Ganesh et al., US 2020/0042366 (hereinafter Ganesh).
Regarding claim 2, 10, and 17, Bai and Maidstone teach the limitations of claim 1, 9, and 16. Bai and Maidstone teach the claimed invention except for a particular breakpoint that is not pruned, generating a notification for the particular breakpoint; and for a particular breakpoint that is pruned, discarding the particular breakpoint without generating the notification for the particular breakpoint. Ganesh teaches notification of removal of points (e.g. see paragraph [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Ganesh into Bai and Maidstone for the purpose of notifying a user so that information is not lost.
Although Bai and Maidstone and Ganesh do not teach for a particular breakpoint that is not pruned, generating a notification for the particular breakpoint; and for a particular breakpoint that is pruned, discarding the particular breakpoint without generating the notification for the particular breakpoint It would have been an obvious matter of design choice to have optional used  the notification of Ganesh since applicant has not disclosed that generating a notification for the particular breakpoint; and discarding the particular breakpoint without generating the notification solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the notification system of Ganesh.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai and Maidstone in view of Kaushik et al., US 2021/0034278 (hereinafter Kaushik).
Regarding claim 8, Bai and Maidstone teach the limitations of claim 1. Bai teaches generating the plurality of piecewise linear regression models (e.g. “Consider the following multiple linear regression with m breaks (m + 1 regimes) (i.e. plurality of piecewise linear regression models) “, see page 49 section 2
Bai and Maidstone do not expliclity teach detecting one or more outliers in the time series data; and excluding the one or more outliers.
Kaushik teaches detecting one or more outliers in the time series data and excluding the one or more outliers (e.g. “data may be run through a Hampel filter to remove (i.e. exclude)any additive outliers present in the data “, see paragraph [0052]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Kaushik into Bai and Maidstone for the purpose of generating accurate and useful models.


Examiner’s note

Regarding claim 3, 11, and 18, Bai and Maidstone teach the limitations of claim 1, 9, and 16.  
Dzakula, US 2016/0355873 teaches a p-value based edge detection algorithm is used to identify breakpoints (see paragraph [0140]).
However, the prior art alone or in combination fails to teach calculating a p-value that a preceding segment to a breakpoint and a succeeding segment to the breakpoint lie on a same line; determining to prune the breakpoint when the p-value is above a threshold; and determining not to prune the breakpoint when the p-value is below a threshold; wherein the threshold is calculated from the sensitivity setting.  
Claims 4-5, 12-13 and 19 depends on claim 13, 11, and 18.
Examiner notes that in light of the rejection of the claims under 35 U.S.C. 101, patentability can not be determinized at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862